Lunn, J., dissents
and votes to affirm, with the following memorandum: I respectfully must dissent from my colleagues’ conclusion that the plaintiff made a prima facie showing that the defendants had constructive notice of the allegedly defective condition. Merely establishing that it snowed the previous day and that the pavement outside of the plaintiffs apartment was wet on the morning of her fall did not establish constructive notice of the allegedly dangerous condition of the stair upon which the plaintiff fell. Additionally, the defendants’ placement of a floor mat in the building lobby also does not provide any evidence as to the length of time water may have been on the stairs. There was no testimony, or other evidence, as to the number of people, if any, who may have entered the building that morning. The plaintiff herself only became aware of the water on the step after she fell and she was unable to state how *394long it was there. The plaintiff offered no proof of any prior complaints of water on the stairs. “[P]roof of a general awareness that a dangerous condition may be present is not sufficient to establish notice of the particular condition which caused a plaintiff to fall” (Gonzalez v Jenel Mgt. Corp., 11 AD3d 656 [2004], quoting Piacquadio v Recine Realty Corp., 84 NY2d 967, 969 [1994] [internal quotation marks omitted]). Here, any conclusion as to how long the water may have been on the stair would amount to pure speculation.
The plaintiff also presented no evidence at the trial that water on the stairs, either from rain or snow tracked into the building, was a recurrent dangerous condition. At best, the plaintiff only established a general awareness of a possible recurring condition. “[P]roof that the defendant was aware of this general condition would not be sufficient to establish constructive notice of the particular wet condition on the [stairs] which caused the plaintiff to slip” (Yearwood v Cushman & Wakefield, 294 AD2d 568, 569 [2002]; see Gonzalez v Jenel Mgt. Corp., supra; Kershner v Pathmark Stores, 280 AD2d 583, 584 [2001]). The Supreme Court properly determined that the plaintiff failed to establish the required element of constructive notice and properly dismissed the complaint at the close of her proof (see Gonzalez v Jenel Mgt. Corp., supra). Accordingly, I dissent.
Contrary to the view of the majority, it was also proper for the trial court to preclude the plaintiffs expert from testifying as to the need for safety or anti-skid strips on the terrazzo stairs. “The simple fact that a floor is slippery does not support a cause of action to recover damages for negligence, and it does not give rise to an inference of negligence in the absence of evidence of, for example, the negligent application of floor wax or polish” (Beyda v Helmsley Enters., 261 AD2d 563, 564-565 [1999]; see e.g. Guarino v La Shellda Maintenance Corp., 252 AD2d 514 [1998]; Lathan v NCAS Realty Mgt. Corp., 240 AD2d 474 [1997]; Paul v Roman Catholic Church of Holy Innocents, 226 AD2d 515 [1996]).